Opinion issued December 18, 2008








In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00271-CV



ADRIENNE J. HICKS AND JESUS A. CASTRO,  Appellants

V.

DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES,  Appellee



On Appeal from the 313th District Court
Harris County, Texas
Trial Court Cause No. 2005-07537J



MEMORANDUM OPINION	Appellants have neither established indigence, nor paid all the required fees. 
See Tex. R. App. P. 5 (requiring payment of fees in civil cases unless indigent), 20.1
(listing requirements for establishing indigence); see also Tex. Gov't Code Ann. §§
51.207 (Vernon 2005), 51.208 (Vernon Supp. 2008); 51.941(a) (Vernon 2005),
101.041 (Vernon Supp. 2008) (listing fees in court of appeals); Fees Civ. Cases
B(1), (3) (listing fees in court of appeals).  After being notified that this appeal was
subject to dismissal, appellants Adrienne J. Hicks and Jesus A. Castro did not
adequately respond.  See Tex. R. App. P. 5 (allowing enforcement of rule); 42.3(c)
(allowing involuntary dismissal of case).
	We dismiss the appeal for nonpayment of all required fees.  We deny all
pending motions.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Nuchia and Higley.